DETAILED ACTION
This action is responsive to the application filed 12/3/18.
Claims 1-12 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman (US 20040068310) in view of Paxman et al. (US 20130138185, “Paxman”).
Regarding claim 1, Edelman teaches a method of providing customized thermal contrast therapy (Par. 27 and fig. 23), the method comprising: pumping fluid with a pump (Figs. 2-3, ' pump 18 for circulating fluid through the system'), to circulate the fluid through a treatment cuff (Fig. 2, therapy pad 22)  comprising an entrance and an exit (Fig. 2, the entrance and exit correspond to the inlet and outlet of therapy pad 22), the treatment cuff having been applied to a patient (Fig. 23, step 220 and figs. 7, 9, 11, 15, 19), in a sequence comprising a plurality of alternating cooling periods and heating periods (Par. 42, ‘For example, the thermostat may be programmed to provide alternating hot therapies that last for 5 minutes at 105 degrees Fahrenheit and cold therapies that last for 5 minutes at 40 degrees Fahrenheit.’), and a plurality of transition periods, occurring between the alternating cooling periods and heating periods (Par. 94, ‘It should be understood that the period of change between respective treatments is ideally very small, such as under one minute. This process may be repeated one or more times’).
Edelman fails to teach that the at least one transition period is less than about 45 seconds; and the additional method steps of: ascertaining a measure of heat transfer between the fluid and the patient based at least in part on an input from a temperature sensor, the temperature sensor being configured to measure the temperature of fluid having circulated through the treatment cuff exit; and changing the flow rate of the fluid circulating through the treatment cuff based at least in part on the measure of heat transfer.
Regarding the length of the 'at least one transition period', the examiner maintains, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Edelman by configuring the device to have a transition period within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding the control aspect, Paxman teaches a body part temperature regulating apparatus (Abstract) that includes a treatment pad (Fig. 2, cap 210) and pump (Fig. 2, pump 120) and a heat exchanger (Fig. 2, heat exchanger 110). Paxman further teaches a temperature controller (Pars. 17-22) comprising a processor (Fig. 2, controller 130) configured to ascertain a measure of heat transfer between the fluid and the patient based at least in part on an input from a temperature sensor (Pars. 208-216 and figs. 7, steps s700-s740), the temperature sensor being configured to measure the temperature of fluid having circulated through the treatment cuff exit (Par. 172 and fig. 2, return temperature sensor 140); the processor being further configured to cause the device to change the flow rate of the fluid circulating through the treatment cuff based at least in part on the measure of heat transfer (Fig. 7, step s740 and par. 213).
In view of Paxman, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Edelman, by implementing the control system taught by Paxman in order to provide more precise control over the aggregate dose of heat transfer and rate of heat transfer provided to the patient, as taught by Paxman.
Regarding claim 2, Edelman, as modified, teaches wherein the specified measure of heat transfer comprises one or more of: a rate of heat transfer and a quantity of heat transfer (Edelman has previously been modified in view of Paxman to include the heat transfer control of Paxman; see Paxman, par. 212), but fails to teach the rate of heat transfer is between about 0.5 BTU/min to about 25 BTU/min, and the quantity of heat transfer is between about 0.5 BTU to about 50 BTU.
The examiner maintains, however, that it would been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Edelman, as modified, by determining an appropriate operating range of heat transfer within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Edelman, as modified, further teaches wherein each transition period comprises transitioning the rate of heat transfer effected between the fluid and the patient from about a first rate which corresponds to the period preceding the transition period to about a second rate which corresponds to the period following the transition period (Par. 94, which discusses transitioning between a hot and cold treatments each of which have their own associated rates of heat transfer  in one minute). Edelman fails to teach wherein at least one transition period is less than about 30 seconds. 
The examiner maintains, however, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Edelman, as modified, by configuring the device to have a transition period within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Edelman, as modified, further teaches providing a pulsation in the circulating fluid (Par. 44). 
Claims 3-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of Paxman, as applied to claims 1-2, 8 and 11 above, and further in view of Grahn et al. (US 20050103353, “Grahn”).
Regarding claim 3, Edelman, as modified, fails to teach receiving an input from an auxiliary device, the input indicative of a physiological parameter value exhibited by the patient, and changing the specified measure of heat transfer corresponding to one or more of the periods when the input corresponds to a predefined value, the physiological parameter value comprising one or more of: blood pressure, blood flow, and blood oxygen level.
Grahn teaches an apparatus for transferring heat to and from the body (Abstract), that comprises a processor (Par. 56, ‘microprocessor’) configured to (i) receive an input from an auxiliary device configured to measure one or more of: blood flow and blood oxygen level, the input indicative of a blood flow value and/or blood oxygen level value exhibited by the patient (Par. 61), and to modify heating periods and/or cooling periods for at least a portion of the sequence, each in respect of a specified measure of heat transfer between the fluid and the patient for said periods in the series, when the input indicates a deviation from a target value or range (Fig. 5 and pars. 74-77, describes an algorithm for determining an interface temperature for achieving maximum heat transfer using blood flow measurements as a sensed quantity during cooling periods in order to determine if the patient is in a vasodilated state).
In view of Grahn, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Edelman, as modified, by incorporating the algorithm and blood flow feedback loop of Grahn, in order to determine an optimum interface temperature for maximizing a heat transfer rate with the patient by determining a minimum interface temperature at which the patient remains in a vasodilated state, as taught by Grahn.
Regarding claim 4, Edelman, as modified, further teaches changing the specified measure of heat transfer to optimize the physiological parameter (Edelman has previously been modified in view of Grahn to modify operating temperature in order to optimize blood flow and vasodilation; fig. 5 and pars. 74-77). 
Regarding claim 5, Edelman, as modified, further teaches changing the specified measure of heat transfer corresponding to the period during which the patient exhibits the physiological parameter value (Edelman has previously been modified in view of Grahn to modify operating temperature in correspondence to periods of sensed vasodilation/vasoconstriction; fig. 5 and pars. 74-77, subroutine 5-1).
Regarding claim 6, Edelman, as modified, further teaches changing the specified measure of heat transfer corresponding to a period subsequent to the period during which the patient exhibits the physiological parameter value (Edelman has previously been modified in view of Grahn to determine operating conditions that provide optimal heat transfer; see Grahn fig. 5 and pars. 74-77, it is clear from fig. 5 that once the appropriate interface temperature is established that it is applied in a subsequent treatment period in step 5-32).
Regarding claim 9, Edelman, as modified, further teaches wherein the method is effective to cause an increase in blood circulation in tissue proximate to the treatment cuff (Edelman has previously been modified in view of Grahn to cause an increased blood circulation through the controlled maintenance of vasodilation; fig. 5 and pars. 74-77), and wherein changing the flow rate of the fluid is effective, at least in part, to optimize the magnitude of the increase (Edelman has previously been modified in view of Paxman to at least partially control the rate of heat transfer between the cuff and the body through the adjustment of the fluid flow rate; see Paxman, fig. 7, step s740 and par. 213).
Regarding claim 10, Edelman, as modified, further teaches wherein the method is effective to increase blood oxygen content in tissue proximate to the treatment cuff (Edelman has previously been modified in view of Grahn to modify operating parameters in order to optimize blood flow and thus tissue blood oxygen; See Grahn, fig. 5 and pars. 74-77), and wherein changing the flow rate of the fluid is effective, at least in part, to optimize the magnitude of the increase (Edelman has previously been modified in view of Paxman to at least partially control the rate of heat transfer between the cuff and the body through the adjustment of the fluid flow rate; see Paxman, fig. 7, step s740 and par. 213).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of Paxman, as applied to claims 1-2, 8 and 11 above, and further in view of Allison (US 20100081971).
Regarding claim 7, Edelman, as modified, fails to teach providing further customized thermal contrast therapy comprising subsequently providing one or more treatments having a prescribed sequence based, at least in part, on one or more physiological parameter values exhibited by the patient during then-previous treatments.
Allison teaches a thermal therapy device in which customized thermal therapy is provided based on empirically-derived information relating to previously implemented treatments and treatment results (Par. 42).
In view of Allison, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Edelman, as modified, by providing one or more treatments having a prescribed sequence based, at least in part, on one or more physiological parameter values exhibited by the patient during then-previous treatments, as taught by Allison, in order to iteratively improve treatment outcomes based on past treatment data, as taught by Allison.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of Paxman, as applied to claims 1-2, 8 and 11, and further in view of Borders (US 6149674).
Regarding claim 12, Edelman, as modified, fails to teach wherein the pulsation has a frequency and the method further comprises measuring the heart rate of the patient while providing pulsation and synchronizing the frequency with the heart rate of the patient.
Regarding the pulsation aspect, Borders teaches an analogous device configured for pumping fluid with a pump (Fig. 3, pressure generator 86 and col. 1, lines 29-33), to circulate the fluid through a treatment cuff (Col. 3, lines 50-65 and col. 4, lines 41-55) the treatment cuff having been applied to a patient (Fig. 1, sleeve 20), providing a pulsation in the circulating fluid, the pulsation having a frequency (Col. 1, lines 61-65); measuring the heart rate of the patient while providing pulsation (Col. 6, lines 34-49, ‘heart rate sensor is input into controller 84’) and synchronizing the frequency with the heart rate of the patient (Col. 6, lines 34-49, ‘at the same rate as the heart rate of patient 12’); and then monitoring the heart rate of the patient (Col. 6, lines 34-49, patient heart rate is continuously monitored). Borders further teaches that cyclical pressure synchronized to a patient’s heart beat promotes vasodilation and that vasodilation promotes heat absorption and transfer from the extremity to the patient's core body (Col. 3, lines 19-25).
In view of Borders, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Edelman, as modified, by providing a pulsation of thermal medium synchronized to a heartbeat of a patient in the manner taught by Borders, in order to promote vasodilation and improve heat absorption and transfer from an extremity to a patient's core, as taught by Borders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794